Plaintiff in error was convicted in the district court of Muskogee county, on the 3d day of October, 1921, of the crime of assault with a dangerous weapon, and sentenced to serve a term of 3 years and 6 months in the state penitentiary. Petition in error and case-made were filed in this court on the 27th day of February, 1922. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time the same was submitted. Rule 9 of this court (165 P. x) provides: "When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and *Page 47 
if no prejudicial error appears, will affirm the judgment." After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed.